                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARITZA ORENGO and EDWIN ORENGO,

                                    Plaintiffs
              V.                                                 CIVIL ACTION NO.
                                                                       18-0657
SPEEDWAY LLC; SPEEDWAY #6772;
HESS RETAIL STORES LLC; and
HESS RETAIL OPERATIONS LLC

                                    Defendants.                              Fl.LED
                                                                             OCT 312111!
                                                                          KATE BARKMAN, Clerk
                                                                         By         Dep. Clerk
                                           ORDER


              AND NOW, this      ;']. f~fday of October, 2019, upon consideration of
Defendant's Motion for Summary Judgement (ECF No. 29) filed October 11, 2019, and upon
consideration of Plaintiffs' Response in Opposition to Defendant's Motion for Summary
Judgment (ECF No. 43) filed October 21, 2019,
              IT IS ORDERED that Defendant's Motion for Summary Judgment is DENIED.



                                                         BYTHEC



                                                         HENRY S. PERKIN
                                                         United States Magistrate Judge
